      # 2:18-cv-05204-;



  1

 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9 NIICHAEL SERR.f~NO,                             Case No.: 2:18-cv-05204-E
10                 Plaintiff,                   {           }ORDER AWARDING
                                                EQUAL ACCESS TO NSTICE ACT
11 I         vs.                                ATTORNEY FEES AND EXPENSES
                                                PURSUANT TO 28 U.S.C. § 2412(d)
12 NANCY A. BERRYHILL, Acting                   AND COSTS PURSUANT TO 28
   Commissioner of Social Security,             U.S.C. § 1920
13
             Defendant
14
15
16           Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18           IT IS ORDERED that fees and expenses in the amount of $2,350.00 as
19 authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20 awarded subject to the terms ofthe Stipulation.
21     DATE: ~~r%)f~~ 200,E                                        .
22
                                T            EC      S F. EICK
23                              UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
